COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Edward Moers and Daniel Moers v. Harris County Appraisal District,
                          Chief Appraiser of Harris County Appraisal, Jim Robinson, and Harris
                          County Appraisal Review Board

Appellate case number:    01-13-00549-CV

Trial court case number: 2009-55877

Trial court:              165th District Court of Harris County

       It is ordered that Appellants’ Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Justices Massengale, Brown, and Huddle


Date: September 3, 2015